211 Ga. 886 (1955)
89 S.E.2d 633
TIPTON et al.
v.
SPEER et al.
19099.
Supreme Court of Georgia.
Argued September 14, 1955.
Decided October 11, 1955.
Conger & Conger, for plaintiffs in error.
J. J. Gainey, Titus, Altman & Johnson, contra.
*888 HEAD, Justice.
The contractual powers of county boards of education under the Constitution of 1945, art. VII, sec. VI, par. I (Code, Ann., § 2-5901), and art. VIII, sec. IX, par. I (Code, Ann., § 2-7201), are limited by the provisions of art. VIII, sec. V, par. I (Code, Ann., § 2-6801), of the same Constitution, which provides in part: "Each county, exclusive of any independent school system now in existence in a county, shall compose one school district and shall be confined to the control and management of a County Board of Education." The contract before the court in the present case clearly provides that "All matters concerning said joint high school program shall be subject to the approval of both" the county board of education and the board of education of the independent school district. The control and management of the proposed new high school would not be confined to the county board of education, and the contract is therefore unauthorized and void.
Judgment reversed. All the Justices concur.